DETAILED ACTION

Applicant's election with traverse of claims 1-8 in the reply filed on 12/30/2021 is acknowledged.  The traversal is on the ground(s) that the Applicant disagrees with paragraphs 9 & 10 of the Restriction Requirement mailed on 11/10/2021.  This is not found persuasive because the technical feature is not a special technical feature as it does not contribute over the prior art in view of Shepherd et al. WO-2018080456-A1.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the Applicant recites “polyamide-like.” The term, “polyamide-like” is relative and by adding the suffix, -like, the Applicant makes the scope of the difficult to determine. In other words, how does “polyamide-like” differ from a polyamide? It is suggested the Applicant use polyamide, not “polyamide-like.” Further, in claim 1, the Applicant recites “in the at least the portion” which lacks an antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2018/080456 A1 (hereinafter “’456”) in view of Lumay et al., Measuring the flowing properties of powders and grains, Powder Technology 224 (2012) 19-27 (hereinafter “Lumay”). ‘456 teaches a 3-D printing composition comprising a build material composition comprising a thermoplastic elastomer (e.g., thermoplastic urethane) or polyamide and fusing agent (fusing agent) having transparency at wavelength ranging from 400 nm to 780 nm and absorption at wavelength range 800 nm to 4000 nm and further comprising a coloring agent and a detailing agent. See ‘456, Abstract; [0009], [0010], [0011], [0018], [0019], [0060] & [0067]. Although the difference may be inherent [as described in In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995)], the present invention differs from ‘456 in the ‘456 does not directly teach consolidation resistance and tap density for the thermoplastic elastomer and polyamide material. Lumay teaches a process for measuring tap density and consolidation resistance that would be applicable to measurements for the claimed building material that would not be deem inherent based on substantial identical thermoplastic urethane and polyamide. In view of Lumay, one having an ordinary skill in the art would be motivated to modify ‘456 by measuring the tap density and consolidation resistance of building materials thermoplastic urethane and polyamide at least in a trial and error fashion without undue experimentation.  Such modification would be obvious because one would have expected that the use of building materials as taught by ‘456 would be similarly useful and applicable the processes for measurements taught in Lumay.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762